         Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 1 of 95




  IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                               PENNSYLVANIA
______________________________________________________________________________

CHRISTINE CROSSLEY and                    :
KRISTOPHER CROSSLEY, h/w                  :
                                          :   No.
          v.                              :
                                          :
MAPFRE INSURANCE COMPANY                  :
______________________________________________________________________________

                                    NOTICE OF REMOVAL

            Defendant, MAPFRE Insurance Company (“MAPFRE”), by and through its

undersigned counsel, hereby files a Notice of Removal of the above action from the Court of

Common Pleas of Montgomery County, Pennsylvania, to the United States District Court for the

Eastern District of Pennsylvania, and in support thereof, avers as follows:

            1. Plaintiffs, Christine and Kristopher Crossley, h/w (“Plaintiffs”), commenced this

action to recover underinsured motorist benefits under a policy of insurance issued by MAPFRE.

            2. Plaintiff commenced this action by filing a Complaint in the Montgomery County

Court of Common Pleas on or about May 18, 2020, docketed at Case No. 2020-06228. Plaintiff’s

Complaint was forwarded to MAPFRE via certified mail, return receipt requested on May 20, 2020.

(See Ex. A: Complaint).

            3. Plaintiff’s action is civil in nature and the amount in controversy is in excess of

$75,000, exclusive of interest and costs.

            4. MAPFRE avers that diversity of citizenship exists between the parties in this

action on the following grounds:

            a. Plaintiffs, at all times relevant hereto, have been residents and citizens of the
            Commonwealth of Pennsylvania. (See Ex. A: Complaint).

            b. Defendant, MAPFRE, is a Massachusetts corporation with its principal place of
         Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 2 of 95




               business at 11 Gore Road, Webster, MA 01570.

            5. Based on the above, this action is removable from state court to the United States

District Court pursuant to 28 U.S.C. §§ 1332(a)(1) and 1441(a).

            6. Copies of all process and pleadings that have been received by MAPFRE are

being filed herewith.

            7. This notice is timely, it being filed within thirty (30) days of MAPFRE’s receipt

of Plaintiff’s Complaint.

            WHEREFORE, notice is hereby given that this action is removed from the Court of

Common Pleas of Montgomery County, Pennsylvania, to the United States District Court for the

Eastern District of Pennsylvania.

                                                         Respectfully submitted,

Date: June 10, 2020                                 By: /s/ James W. Layne
                                                        DAVIS, PARRY & TYLER, P.C.
                                                        James W. Layne, Esquire
                                                        Pa. Bar ID # 94562
                                                        1525 Locust Street, 14th Floor
                                                        Philadelphia, PA 19102
                                                        Phone: 215-732-3755
                                                        Fax: 215-732-0124
                                                        Email: jlayne@dpt-law.com
                                                        Attorney for Defendant, MAPFRE
                                                        Insurance Company
         Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 3 of 95




  IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                               PENNSYLVANIA
______________________________________________________________________________

CHRISTINE CROSSLEY and                    :
KRISTOPHER CROSSLEY, h/w                  :
                                          :   No.
          v.                              :
                                          :
MAPFRE INSURANCE COMPANY                  :
______________________________________________________________________________



                                       CERTIFICATION


            James W. Layne, Esquire, hereby states that he is the attorney for Defendant,
MAPFRE Insurance Company in the above action, that he has the authority to make this
Certification on its behalf, that he has read the foregoing Notice of Removal and knows the
contents thereof, and that the same is true to the best of his knowledge, information and belief.


Date: June 10, 2020                                  By:   /s/ James W. Layne
                                                           DAVIS, PARRY & TYLER, P.C.
                                                           James W. Layne, Esquire
                                                           Pa. Bar ID # 94562
                                                           1525 Locust Street, 14th Floor
                                                           Philadelphia, PA 19102
                                                           Phone: 215-732-3755
                                                           Fax: 215-732-0124
                                                           Email: jlayne@dpt-law.com
                                                           Attorney for Defendant, MAPFRE
                                                           Insurance Company
         Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 4 of 95




                                 CERTIFICATE OF SERVICE

            I hereby certify that I am this day serving a copy of the attached documents on the

parties listed below by regular, first class mail, which service satisfies the requirements of all

applicable rules of civil procedure.


                                    Timothy F. Rayne, Esquire
                                      MacElree Harvey, Ltd.
                                       211 East State Street
                                    Kennett Square, PA 19348
                                   Email: trayne@macelree.com
                                      Attorneys for Plaintiffs



                                                             Respectfully submitted,


Date: June 10, 2020                                    By:   /s/ James W. Layne
                                                             DAVIS, PARRY & TYLER, P.C.
                                                             James W. Layne, Esquire
                                                             Pa. Bar ID # 94562
                                                             1525 Locust Street, 14th Floor
                                                             Philadelphia, PA 19102
                                                             Phone: 215-732-3755
                                                             Fax: 215-732-0124
                                                             Email: jlayne@dpt-law.com
                                                             Attorney for Defendant, MAPFRE
                                                             Insurance Company
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 5 of 95




       EXHIBIT "A"
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 6 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 7 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 8 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 9 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 10 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 11 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 12 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 13 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 14 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 15 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 16 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 17 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 18 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 19 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 20 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 21 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 22 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 23 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 24 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 25 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 26 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 27 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 28 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 29 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 30 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 31 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 32 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 33 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 34 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 35 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 36 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 37 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 38 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 39 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 40 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 41 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 42 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 43 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 44 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 45 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 46 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 47 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 48 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 49 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 50 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 51 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 52 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 53 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 54 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 55 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 56 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 57 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 58 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 59 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 60 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 61 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 62 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 63 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 64 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 65 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 66 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 67 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 68 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 69 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 70 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 71 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 72 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 73 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 74 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 75 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 76 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 77 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 78 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 79 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 80 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 81 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 82 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 83 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 84 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 85 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 86 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 87 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 88 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 89 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 90 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 91 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 92 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 93 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 94 of 95
Case 2:20-cv-02769-CMR Document 1 Filed 06/10/20 Page 95 of 95
